Citation Nr: 0505104	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  01-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cardiovascular 
disorders.  

(The claim for service connection for asthma with chronic 
obstructive pulmonary disease (COPD) is addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from January 1951 to December 
1952.  


VACATUR

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The Board issued a decision on August 28, 2003, denying 
service connection for cardiovascular disorders.  That Board 
decision also noted that the December 1999 RO decision had, 
as well, denied service connection for asthma and COPD.  
And the veteran's January 2000 notice of disagreement (NOD), 
in response, contested only the denial service connection for 
cardiovascular disorders, so this was the only issue 
addressed in the September 2001 statement of the case (SOC).  
But a September 2001 RO adjudication again denied service 
connection for asthma and COPD and, when the veteran filed 
his substantive appeal (VA Form 9) in October 2001, 
perfecting the appeal as to the denial of service connection 
for cardiovascular disorders, he also addressed his COPD 
claim.  Consequently, his VA Form 9 also constituted an NOD 
as to the denial of service connection for asthma and COPD.  
See Malgapo v. Derwinski, 1 Vet. App. 397, 398-99 (1991) 
and Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (a VA Form 
1-9 may be a valid NOD).  So the Board remanded this claim to 
the RO to issue an SOC concerning this additional claim and 
to give the veteran an opportunity to perfect an appeal to 
the Board concerning this additional issue by filing another 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Subsequently, the RO issued an SOC addressing this additional 
claim in September 2003, and the veteran responded by filing 
a timely VA Form 9 in October 2003 - thereby perfecting that 
appeal.  

Also, following the August 2003 Board decision correspondence 
was received from the veteran in October 2003 stating that he 
wished to appeal that Board denial to the "Court of Veterans 
Appeals" (U.S. Court of Appeals for Veterans Claims (Court)) 
with a waiver of filing fees.  He said, if his claim 
continued to be denied by VA, he wanted his letter forwarded 
to the Court.

In response, the RO sent the veteran a letter in November 
2003 acknowledging receipt of his October 2003 letter, but 
informing him that the RO could not process his request from 
the RO.  He was advised to read the VA Form 4597 attached to 
the August 2003 Board decision and informed that he had to 
file his appeal with the Court (and provide VA General 
Counsel a copy) within 120 days of the August 2003 Board 
decision.  The RO also indicated that filing an "appeal" 
with the RO or any other VA office would not protect his 
appellate rights.

Subsequently, a January 2004 RO deferred rating action noted 
that, prior to the August 2003 Board decision, the veteran 
had submitted additional evidence in support of the appeal 
that was before the Board (i.e., concerning his claim for 
service connection for heart disorders).  And unfortunately, 
this evidence, received at the RO prior to the Board's 
decision, was placed in a temporary folder at the RO and not 
forwarded to the Board for consideration in its' decision.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the Board's own motion, 
due to a denial of due process.  38 C.F.R. § 20.904(a) 
(2004).  In the present case, the additional evidence, 
submitted to the RO prior to the August 2003 Board decision, 
which bears directly on resolution of the issue in question 
must be considered to afford the appellant the full process 
to which he is entitled.  

Accordingly, the August 28, 2003, decision of the Board is 
hereby vacated.  


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


